Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 8, in the reply filed on 6/12/2022 is acknowledged.
2.	Claim(s) 1-6, 8, 13-16 and 18-20 will be examined. Claim(s) 7, 9-12 and 17 are withdrawn. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BHASKAR et al. (KR 20180089911 A) (Note see attached translation).
     	Regarding claim 1, BHASKAR discloses a defect inspection system (fig. 1) (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22), comprising: 
a first inspection system (optical system 10) capable of identifying a plurality of defect locations on an article (14); 
a pattern simulator software (translation, pgs. 11-12 and 21-22) capable of generating a set of simulated pattern features from the plurality of defect locations (translation, pgs. 11-12 and 21-22); and 
a second inspection system (SEM column 122) capable of providing a higher graphical resolution (SEM has higher resolution than optical) of defects than the first inspection system at the defect locations corresponding to the set of simulated pattern features (translation, pgs. 11-12 and 21-22).  
	(fig. 1, optical system 10, SEM column 122, computer 36, 102, 124, model 100);
(abstract)  
(translation, pgs. 2-4, 7, 8, 11-12 and 21-22)

     	Regarding claim 5, BHASKAR discloses a defect inspection method (fig. 1) (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22), comprising: 
determining (via optical system 10) a plurality of defect locations on an article (14); 
generating a set of simulated pattern features from the plurality of defect locations (translation, pgs. 11-12 and 21-22); 
selecting a subset of simulated pattern features from the set of simulated pattern features (translation, pgs. 11-12 and 21-22); and 
inspecting (via SEM column 122) the article at the defect locations corresponding to the subset of simulated pattern features (translation, pgs. 11-12 and 21-22)
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) 
(translation, pgs. 2-4, 7, 8, 11-12 and 21-22)

     	Regarding claim 16, BHASKAR discloses a defect inspection method (fig. 1) (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22), comprising: 
performing a first inspection (via optical system 10) on an article (14) to determine a plurality of defects and obtain position coordinates thereto; 
correlating the position coordinates of the plurality of defects to a circuit layout of the article (translation, pgs. 11-12 and 21-22); 
performing a simulation on the circuit layout at the corresponding defect position coordinates to obtain a set of simulated pattern features (translation, pgs. 11-12 and 21-22); 
selecting a subset (pg. 11 Note defect present at any location on the sample) of simulated pattern features from the set of simulated pattern features (translation, pgs. 11-12 and 21-22); and 
performing a second inspection (via SEM column 122) on the article at the position coordinates corresponding to the subset of simulated pattern features (translation, pgs. 11-12 and 21-22)
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) 
(translation, pgs. 2-4, 7, 8, 11-12 and 21-22)

     	Regarding claim 2, BHASKAR discloses that the pattern simulator software is configured to perform a computer-implemented simulation ((fig. 1, computer 36, 102, 124, model 100); (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
     	Regarding claim 3, BHASKAR discloses that the computer-implemented simulation performs the simulation on a circuit layout of the article (14) at locations corresponding to the plurality of defect locations on the article (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
     	Regarding claim 4, BHASKAR discloses that the second inspection system (122) comprises an electron beam inspection system (SEM 122) 
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
     	Regarding claim 6, BHASKAR discloses that the generation of the set of simulated pattern features comprises performing a simulation on pattern features in a circuit layout of the article (14) (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).

     	Regarding claim 14, BHASKAR discloses that the determination of the plurality of defect locations comprises using an optical inspection system (10) 
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
     	Regarding claim 15, BHASKAR discloses that the inspection of the article (14) at the defect locations corresponding to the subset of simulated pattern features comprises using an electron beam inspection system (122) 
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).

     	Regarding claim 18, BHASKAR discloses that the second inspection (SEM 122) provides a higher graphical resolution than the first inspection (via optical system 10).  
	(fig. 1, optical system 10, SEM 122, computer 36, 102, 124, model 100);
(abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
Regarding claim 19, BHASKAR discloses that the article (14) comprises a wafer having an at least partially processed integrated circuit (pg. 3-4, 11) (pg. 11; Note design formed on the sample) (pg. 14 Note a patterned feature of a device being formed on a sample or on a sample).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BHASKAR et al. (KR 20180089911 A) (Note see attached translation).
Regarding claim 13, BHASKAR discloses a number of determined defect locations (abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22) 
In regards to claim 13, BHASKAR et al. differs from the claimed invention by not showing the stated ranges disclosed (i.e. a number of determined defect locations is greater than the number of generated simulated pattern features). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed (i.e., for the relative ranges of number of determined defect locations and/or for the relative number of generated simulated pattern features), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over BHASKAR et al. (KR 20180089911 A) (Note see attached translation) in view of Dhagat et al. (US 20170352145 A1).
Regarding claim 8, BHASKAR discloses the elements of claim 6, see previous.
     	But BHASKAR fails to disclose the simulation comprises an optical rule check technique.  
    	Dhagat, however, discloses defect inspection and that the simulation comprises an optical rule check technique [0029] [0052].  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of BHASKAR, with defect inspection and that the simulation comprises an optical rule check technique, as taught by Dhagat, to use by combining prior art defect inspection simulation and design data elements according to known optical rule check technique methods to yield predictable defect identification and determination results.

Regarding claim 20, BHASKAR discloses a first inspection/optical inspection (10) for identifying the plurality of defects 
(abstract) (translation, pgs. 2-4, 7, 8, 11-12 and 21-22).
     	But BHASKAR fails to explicitly disclose increasing a sensitivity of the first inspection when identifying the plurality of defects.
Dhagat, however, discloses optical defect inspection and setting a sensitivity threshold for optical defect inspection [0030] [0039] [0053]
 (which is inclusive of increasing a sensitivity of the first/optical inspection when identifying the plurality of defects) 
[0030] [0039] [0053].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of BHASKAR, with increasing a sensitivity of the first optical inspection when identifying the plurality of defects, as taught by Dhagat, to use by combining prior art defect optical inspection elements according to known optical sensitivity setting threshold methods (i.e. adjusting/increasing a sensitivity of first/optical inspection) to yield predictable defect identification and determination results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881